Citation Nr: 1416741	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-12 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine disability to include as secondary to a service-connected left shoulder disability.


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1990 to September 1991; he also served in the Puerto Rico National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision.  The Board previously remanded the claim for additional development in April 2011.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals VA treatment records from November 1999 to July 2013.  These records were reviewed by both the RO and the Board. 


FINDING OF FACT

The currently demonstrated cervical spine disability is shown as likely as not to have had onset during the service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his cervical spine disability is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2013).  As the Board is granting the claim of entitlement to service connection for a cervical spine disability, the claim is substantiated, and there are no further VCAA duties.

Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

First, the Board finds that the Veteran has a current disability in the form of cervical spine degenerative disc disease and cervicalgia.  VA treatment records and the July 2011 VA examination reflect this diagnosis.  X-ray reports also substantiate the diagnoses.  The Board therefore finds a current disability.  38 C.F.R. § 3.303 (a).

Second, the evidence establishes an in-service injury.  Service treatment records and the Veteran's reports reflect that a tank bullet fell against his left shoulder and the Veteran was seen at sick call for left shoulder pain.  Id.  

Finally, by extending the benefit of the doubt to the Veteran, the Board finds that his cervical spine disability was incurred in service.  38 C.F.R. § 3.303 (d).

In his October 2007 statement, the Veteran stated that he has been experiencing shoulder pain ever since his injury to his left shoulder.  In March 2009, the Veteran also stated that his cervical spine was incurred during service.  The Veteran has variously contended that his condition is secondary to his left shoulder disability or the result solely of his shoulder injury.  The Veteran is competent to describe his symptoms and the onset of these symptoms.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds that these statements are credible as they are supported by medical records from shortly after the Veteran's service.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board gives weight to the Veteran's competent and credible statements that his cervical spine symptoms had onset beginning during service.

The most significant aspect of this case is that VA and private treatment records shortly after the Veteran's service are supportive of the Veteran's contention that his cervical spine condition had onset during service.  A short time after service, January 1993 VA treatment records included the Veteran's complaints of pain in the left shoulder that radiated to his neck since his service in the Gulf War.  A June 1994 X-ray of the cervical spine showed very small osteophytes originating from C4-C5 vertebrae anteriorly, but the intervertebral spaces and vertebral bodies were well-preserved.  July 1994 physical therapy notes instructed the Veteran to place a cold pack on his left shoulder and neck.  In September 1994, the Veteran complained of pain radiating to the trapezius and upper back.  In October 1999, VA treatment records reflected the Veteran's complaints of pain in his left shoulder that radiated to his neck.  

The Board acknowledges that further treatment records are either not contained in the record or are silent for neck complaints until 2007 when the Veteran complained of persistent cervicalgia radiating to the shoulders.  The Veteran continued treatment for his cervical spine disorder and a March 2009 treatment note found that the Veteran's shoulder pain could be associated with cervical spine abnormalities.

The Board notes that the May 2008 VA examiner and July 2011 VA examiner expressed negative etiological opinions with respect to the Veteran's cervical spine disorder.  However, the Board gives little weight to these opinions as they are based upon an incorrect medical history.  Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005).  The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion or examination is adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  These examiners found that the Veteran first complained of cervical spine symptoms in 2006 or 2007.  This history is not reflected by the record and therefore an opinion based upon this history is not well-reasoned.  The Court has held  that a VA medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant  information.  Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  

The Board finds that the evidence, when considered as a whole, is in relative equipoise with respect to whether or not the Veteran's cervical spine disability had onset during service and has continued since service.  38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   In resolving all reasonable doubt in the Veteran's favor, service connection for the cervical spine disability is warranted.  


ORDER

Entitlement to service connection for a cervical spine disability is granted.



____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


